EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin Bender on 21 January 2022.  Although the exact manner of how the claims would be amended was not discussed, the attorney agreed to the conceptual changes to the claims and was supposed to send proposed amendments to the examiner, which were not received.  Therefore, the examiner has made the amendments below.   Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-3 and 8-10 have been amended as follows:
 1. (Currently Amended) An apparatus for use with a tool assembly in inverted operations of tightening or loosening a plurality of industrial threaded fasteners about an axis including: 
	a lower clamp assembly non-rotatably connectable about the axis and including an annular hollow body formed by a first portion and a second portion; 
	an upper clamp assembly rotatably connectable about and extending around part of the lower clamp assembly, including an annular hollow body formed by a first portion and a second portion and having a platform assembly;
	a reaction adaptor assembly configured to support at least first and second fastener driving mechanisms of a tool assembly; 

	the reaction adaptor assembly is non-rotatably connectable to and vertically positionable from the platform assembly by the spring assembly.

2. (Currently Amended) An apparatus according to claim 1 wherein the of the lower clamp assembly 

3. (Currently Amended) An apparatus according to claim 1 wherein the is formed adjacent the first portion, and the first and second portion of the upper clamp assembly are connected by a first closing mechanism and a second closing mechanism.

8. (Currently Amended) A system for conducting inverted operations of tightening or loosening a plurality of industrial threaded fasteners about an axis including: an apparatus having: 
	a lower clamp assembly non-rotatably connectable about the axis and including an annular hollow body formed by a first portion and a second portion; 
including an annular hollow body formed by a first portion and a second portion and having a platform assembly; 
	a reaction adaptor assembly configured to support a tool assembly; 
	a spring assembly formed between the platform assembly and the reaction adaptor assembly; 
	the reaction adaptor assembly is non-rotatably connectable to and vertically positionable from the platform assembly by the spring assembly; and 
	a tool assembly comprising at least first and second fastener driving mechanisms non-rotatably connectable to the reaction adaptor assembly and rotatably connectable to the respective fasteners.

9. (Currently Amended) A system according to claim 8 wherein the of the lower clamp assembly 

10. (Currently Amended) A system according to claim 8 wherein the is formed adjacent the first portion, and the first and second portion of the upper clamp assembly are connected by a first closing mechanism and a second closing mechanism.

In claims 4 and 11:
The term “formed adjacent” in line 6 has been changed to “connected to”.
The term “a portion” has been added between the words “the” and “annular” in line 9.  
A period has been added to the end of claim 4.
Claims 7, 14 and 16 have been cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious the apparatus for use with a tool assembly or system comprising the combination of the apparatus and tool assembly for operating on a plurality of fasteners positioned about an axis with the apparatus comprising the combination of upper and lower clamps, each formed as annular hollow bodies formed by respective first and second portions, the lower clamp assembly non-rotatably connectable about the axis, the upper clamp assembly rotatably connectable about and extending around part of the lower clamp assembly, and the reaction adapter mounted to a platform on the upper clamp assembly via a spring assembly, with the reaction adapter configured to support at least first and second fastener driving mechanisms thereon in combination with the rest of the limitations set forth in the independent claims.  The cited prior art documents, listed in the attached PTO-892 form, are considered to represent the closest prior art of record, with Nakano and Gemma each comprising some form of lower clamp for connection along an axis, and upper clamp rotatably connected about the axis, but failing to disclose or teach a reaction adapter for supporting at least first and second driving mechanisms.  Wen discloses another tool for driving fasteners positioned around an axis, but fails to disclose the respective upper and lower clamps as claimed or a spring assembly mounting the reaction adapter to the clamp(s).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 January 2022